 MARVEL ELECTRICCOMPANY473In summary, we have found that, with but one exception, Respond-ents' conduct did constitute threats, restraint, or coercion within themeaning of Section 8(b) (4) (ii) (B) of the Act, but that it is notviolative of theAct because of the protection afforded by thepublicity proviso.We accordingly reaffirm our original dismissalof the complaint.James L. Bernoudy,d/b/a Marvel Electric CompanyandInter-national Brotherhood of Electrical Workers, Local11,AFL-CIOandDistrict 50, United Mine Workers of America, Partyof Interest and Party to the Contract.Case No. f21-CA-5350.December 16, 1964DECISION AND ORDEROn August 11, 1964, Trial Examiner Eugene K. Kennedy issuedhis Decision in the above-entitled proceeding finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices within the meaning of the Act, and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the attached Decision.Thereafter, the Respondent filedexceptions to the Decision and a supporting brief, and counsel for theGeneral Counsel filed an answering brief to the Respondent's excep-tions, cross-exceptions, and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andJenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and for the reasons set forth below has decided to dismissthe complaint in its entirety.The critical facts in the case are not in substantial dispute.TheRespondent, James L. Bernoudy, is the sole owner and manager ofMarvel Electric Company, a contracting firm engaged in the installa-tion of electrical wiring on commercial, residential, and industrialconstruction projects in the Los Angeles, California, area.Marvel'sbusiness office was situated at the rear of Bernoudy's residence priortoMarch 16, 1961, when Bernoudy established Rite-Way ElectricCompany, at which time Marvel's office was removed to larger quar-150 NLRB No. 42. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDters located approximately one-half mile away.Marvel had main-tained contractual relations with IBEW for a number of years priorto the establishment of Rite-Way.The latest contract betweenMarvel and IBEW was executed on May 12, 1962, but covered theperiod from July 1, 1961, to June 30, 1964, and contained union-security and exclusive hiring-hall provisions.On March 16, 1961, James Bernoudy established Rite-Way ElectricCompany, in partnership with E. W. Carter, an accountant employedby Marvel and Rite-Way. Bernoudy owned all of the newly formedfirm, except for a 5-percent interest in Rite-Way which Carter held.Rite-Way occupied the office in Bernoudy's residence previouslyvacated by Marvel.On June 18, 1962, Bernoudy executed a prehirecontract on behalf of Rite-Way with District 50, UMWA.Theagreement contained a union-security clause, provided for duescheckoff, and had an expiration date of June 18,1964.The record evidence shows that Marvel and Rite-Way operateunder separate firm names and under separate contractor's licenses,with James Bernoudy listed as licensee of each company.Marveland Rite-Way keep separate payrolls and other business records intheir respective offices.Marvel and Rite-Way both are engaged inconstruction activity within the same geographical location but theirjob-bidding is done separately.Both companies employ men withcomparable skills to perform identical work, but Marvel's work forcehas consisted of only three regular individuals at least two of whomwere supervisors, whereas Rite-Way has regularly employed sixelectricians.Wage rates for the two groups of employees aremarkedly different.In addition to the foregoing, the record also shows that JamesBernoudy regularly visits the jobsites of both companies to superviseoperations, that James Bernoudy's brothers, Thomas and Vernon,although listed as employees of Marvel, have worked as foremen onprojects of Rite-Way and Marvel, and in the course of an estimated200 different projects Rite-Way employees worked at Marvel jobson at most four occasions.On the foregoing evidence the Trial Examiner found that theemployees of Rite-Way constituted an accretion to the unit describedin the IBEW contract with Marvel, and on the basis of such find-ing he concluded that Respondent violated the Act in the respectsalleged herein.We are of the opinion, and find, however, that the preponderanceof the evidence does not support the Trial Examiner's conclusion thatthe employees of Rite-Way constitute an accretion to the unit of MARVEL ELECTRIC COMPANY475Marvel employees so as to make unlawful the separate collective-bargaining contract for the Rite-Way employees.'.Accordingly, weshall dismiss the complaint.[The Board dismissed the complaint.]1 In view of our disposition herein, we find it unnecessary to pass upon the Respondent'scontention that the General Counsel has failed to establish the commisssion of any unfairlabor practices within the 10(b) period.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed by International Brotherhood of Electrical Workers, Local 11,AFL-CIO, on May 16, 1963, the General Counsel of the National Labor RelationsBoard, on December 11, 1963, issued a complaint alleging that James L. Bernoudycommitted certain unfair labor practices flowing from the enforcement of a collective-bargaining contract with District 50, United Mine Workers of America, and fromfailing to abide by its collective bargaining agreement with the International Brother-hood of Electrical Workers, Local 11, AFL-CIO.A hearing in this matter was held before Trial Examiner Eugene K. Kennedy inLos Angeles, California, on February 24 and 25, 1964. Since the close of the hearingthe General Counsel has submitted a motion to correct errors in the transcript.Noticeof such motion was served on all parties and no objections have been received. Themotion to correct the transcript as detailed by the General Counsel is granted.Dis-position of Respondent's motion to dismiss the complaint upon which ruling wasreserved at the hearing is made by the following findings, conclusions, andrecommendations.Upon consideration of the entire record, including my observation of the demeanorof the witness, and upon consideration of the briefs filed by the General Counsel andRespondent, I make the following:FINDINGS OF FACT1.JURISDICTION OF THE BOARD AND BUSINESS OF RESPONDENTJames Bernoudy, herein sometimes called Respondent, at the time of the allegedunfair labor practices in 1963 was the sole owner of Marvel Electric Company andalso was the owner of 95 percent of the Rite-Way Electric Company. These com-panieshad offices located within a half mile of each other in the city of Los Angeles,California, maintained separate records and books, and operated under separate busi-ness licenses.Both companies were engaged in electrical contracting work, andJames Bernoudy was the manager of both companies and in control of their laborpolicies.The jurisdictional facts alleged in the complaint contain allegations that JamesBernoudy was doing business under the name of Marvel Electric Company and a sepa-rate allegation that Bernoudy was an individual proprietor doing business under thename of Rite-Way Electric Company. The following allegation in the complaint wasadmitted by Respondent. "Bernoudy, in the course and conduct of his business opera-tions annually purchases and receives goods and materials valued in excess of $50,000from enterprises who in turn obtain such goods and materials from points outside theState ofCalifornia.The answer filed herein denies that the business entities of Marvel and Rite-Way atmaterial times herein have been a single employer in a business affecting commerce.For jurisdictional purposes only at this juncture, it is found that Marvel Electric Com-pany and Rite-Way Electric Company constituted a single employer. In finding thetwo business entities constituted a single employer for jurisdictional purposes only, itdoes not necessarily follow that the employees of Marvel and Rite-Way constitute asingle appropriate bargaining unit.Sakrete of Northern California, Inc. v. N.L.R.B.,332 F. 2d 902 (C.A. 9). Consistent with the holding inSakrete,it is found thatJames Bernoudy d/b/a Marvel Electric Company and Rite-Way Electric Companywas an employer engaged in a business affecting commerce within the meaning of the 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Act, as amended, herein called the Act.The factual basesfor this finding are set forth in more detail in the portion of this Decision addresseddirectly to the question of unfair labor practices, including whether this was an"accretion" of Rite-Way's employees into the bargaining unit of Marvel employees.II.THELABOR ORGANIZATIONS INVOLVEDInternational Brotherhood of Electrical Workers, Local 11,AFL-CIO,herein calledLocal 11,and District 50, United Mine Workers of America(herein called District 50)are labor organizations within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Facts and issuesJames Bernoudy executed a collective-bargaining agreement with Local 11 onMay 12, 1962, on behalf of Marvel Electric Company which he owned entirely.Aprovision in this agreement required Marvel to recognize I.B.E.W., Local 11, as thesole collective-bargaining agent for employees of Marvel and it also included a union-security provision.James Bernoudy had a contractual relationship with Local 11since 1955.On June 18, 1962, for the first time, James Bernoudy executed a collective-bargaining agreement with District 50 on behalf of Rite-Way Electric Company. Thisagreement included a provision requiring Rite-Way to recognize District 50 as theexclusive bargaining agent of the employees of Rite-Way and a union-security provi-sion.As previously noted, Bernoudy was the principal owner of Rite-Way and hisaccountant, the only other holder of any interest, owned "about 5%."James Bernoudy's brothers, Vernon and Thomas, acted as foremen and werecarried on Marvel's records as employees of Marvel.On some occasions employeesof Rite-Way worked on projects for which Marvel had the contract and were super-vised by the Marvel foremen.On these occasions Rite-Way was reimbursed for thecost (presumably wage costs).The arrangement was characterized by Bernoudy 1 asa subcontracting arrangement.However in connection with his explaining the reasonsfor the mingling of the employees of both companies on construction projects, JamesBernoudy explained that when work was slow for Rite-Way he would send thoseemployees to a Marvel project in order to avoid laying them off, and the same practicewould obtain when work was slow for Marvel and there was work available atRite-Way.Marvel originally had its office headquarters at the rear of Bernoudy's residence.Bernoudy explained' that Marvel expanded to a point where it had to move to largerquarters and Rite-Way then occupied the quarters in the rear of the James Bernoudyresidence as headquarters.Rite-Way was formed in 1961 and Marvel had been doingbusiness since 1955.Although when this proceeding was initiated the two companieswere personally owned by James Bernoudy, subsequently both were incorporated and,in December 1963, all the interest in Rite-Way was sold by James Bernoudy to hisaccountant, E. W. Carter, his brother Edwrice Bernoudy, and a Ben Marberry. JamesBernoudy divested himself of his stock in Rite-Way and holds no position as officer ordirector with the Company and exercises no control over its affairs.The business wassold for $500 down with the balance of $24,500 to be paid over a 25-year period.The issues presented in this matter include the questions of whether Respondentviolated Section 8(a)(1), (2), (3), and (5) of the Act.The complaint alleges thatthe maintenance of the collective-bargaining agreement with District 50 since Novem-ber 17, 1962,2 rendered unlawful assistance to District 50, thereby violating Section8(a)(2).The complaint alleges that since November 17, 1962, Respondent, by enforcing thecollective-bargaining agreement between Rite-Way and District 50 including the union-security provision, has discriminated with respect to the terms and conditions ofemployment of employees, thereby encouraging membership in District 50, and byreason thereof violating Section 8 (a) (3) of the Act.I The name "Bernoudy" usedherein alonerefersto JamesBernoudy.2 This date precedes the filing of the charge by 6 months and is the date selected bythe General Counsel to conform to the statutory limitation Included In Section 10(b)which provides Insofar as Is here pertinent, ". . . no complaint shall issue based upon anyunfair laborpractice occurring morethan six monthsprior to thefiling of the chargewith the Board...:' MARVEL ELECTRIC COMPANY477The complaintallegesthat Section 8(a) (5) was violated by Respondent's failure tohonor its agreementwith Local 11.Specific instancesof Respondent's failure to honoritsagreementwith Local 11,thereby violatingSection 8(a) (5), include the following:In the first week of May 1963, Malcolm Chapman, Local 11 businessrepresenta-tive, visited a Marvel jobsite and there found two District 50 electricians working.Heasked Foreman Thomas Bernoudy why he did not abide by the I.B.E.W.agreementinasmuch as these employees had not been dispatched in accordance with that agree-ment.Thomas Bernoudy replied that he would use any men his brother JamesBernoudy sent him.On May 14, 1963, another business representative of Local 11, one Edward Artone,visitedanotherMarvel jobsite where Vernon Bernoudy, the brother of JamesBernoudy, was foreman.Here also there were two District 50 members working whohad not been dispatched by Local 11.Artone advised one of these employees that hehad no business being there and at this point Foreman Vernon Bernoudy advisedArtone he would hire and fire whom he wanted and nobody was to tell him what todo or whom to hire. Artone advised Vernon Bernoudy he was in violation of theagreementwith Local 11 which required that Marvel employees be dispatched byLocal 11.3The complaint finally alleges that all of the acts described above constituteviolationsof Section 8 (a)( I).Respondentasserts ashis defense to the foregoing claimed unfair labor practices theSupreme Court's decision inLocal Lodge No. 1424,InternationalAssociation ofMachinists v. N.L.R.B. (Bryan Manufacturing Co.),362 U.S. 411. The applicabilityof this as a precedent will be considered after a resolution of the question of theappropriate-bargaining unit.If the appropriate unit was not composed of theemployees of Rite-Way and Marvel, there would be no basis for any of the claimedunfair laborpractices.The General Counsel describes his version of the appropriate unit as follows:All inside wire men on construction of Bernoudy, Respondent, and Rite-Way,who perform all electrical construction, installation or erection work and allelectrical maintenance thereon, including the installation of all temporary powerand light wiring, the installation and maintenance of all electrical lighting,heatingand power equipment, and the installation and connecting of all electronic equip-ment, including computing machines and devices, exclusive of all other employees,office clerical employees, guards, professional employees,and supervisors asdefined in the Act, constitutea single unitappropriate for the purpose of col-lective bargaining within the meaning of Section 9(b) of the Act.The threshold question here then is whether there has been an accretion of theunit described in the collective-bargaining agreement between James Bernoudy, d/b/aMarvel Electric Company, by virtue of James Bernoudy's engagingemployees to workfor Rite-Way.A determination as to whether an accretion of employeesin analreadyexisting unit hasoccurred requires a balancing of the factors logically supporting anaccretion with those opposed.The Great Atlantic and Pacific Tea Company (FamilySavings Center),140 NLRB 1011, 1021.The factors that suggest these units should be treated as separate include the follow-ing:Marvel and Rite-Way operated under separate business names with separatecontractors'licenses.Approximately 5 percent interest in Rite-Way was owned byan individual other than James Bernoudy, the sole owner of Marvel. The completedivestmentof any control or proprietary interest in Rite-Way by James Bernoudy issome retrospective indication that the unit of Rite-Way employeesis anappropriateone standing alone.Exhibits which are payroll records of Marvel Electric Company from February 7,1963, until May 16, 1963, reflect that during this entire period Marvel reported thatit either had two or three employees on its payroll.Records indicating payment byRite-Way on behalf of its employees to District 50 include six names, one of thembeing JamesBernoudy.These records suggest that Rite-Way had more employeesthanMarvel and that consistent with the general appropriateness of according thewishesof the majority,someweight in connection with the selectionof a bargainingrepresentative,theserecords at least superficially suggest a factormilitating againstthe accretion of Rite-Way employees to the unit of Marvel employees.Diluting the$Article II in subsection (1) of the agreement between Marvel and Local 11 providesas follows:"The Union shall be the sole and exclusive source of referral of applicantsfor employment." 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDsignificance of this factor in opposition to accretion is the fact that the District 50agreement was a prehire type entered into under the sanction of 8(f) 4 Serious doubtas to the validity of the conclusion that Rite-Way had more employees than Marvelis suggested by the testimony of James Bernoudy.He testified that Marvel moved outof the office located on the premises in the rear of his residence because it had becometoo small and that Rite-Way occupied it after Marvel had vacated the premises.Healso testified in connection with one construction project known as the Rimpau Streetjob that Marvel took it over from Rite-Way because the project was too big forRite-Way.Because of these factors the larger number of Rite-Way employees asindicated by the payroll record is regarded as of minimal probative value in establish-ing that Rite-Way in fact had a greater number of employees than Marvel.The factors supporting the accretion of Rite-Way employees into the Marvel unitinclude the following: The employees of both Marvel and Rite-Way were electriciansdoing the same type of work, under the common supervision of James Bernoudy. Theemployees of Rite-Way and Marvel worked in the same geographical area of LosAngeles.The employees of Rite-Way and Marvel were under the supervision ofJames Bernoudy who owned 100 percent of Marvel and approximately 95 percent ofRite-Way.Rite-Way employees were sent by James Bernoudy to projects for whichMarvel had the contract and there performed work under the supervision of Marvelforemen. James Bernoudy testified in general terms that employees of Marvel weresent to Rite-Way projects although no specific examples of this appear in the record.E. W. Carter, an accountant, was the recordkeeper for both Marvel and Rite-Way. Onat least some occasions trucks of Rite-Way were used to deliver materials to Marveljobsites.A review of the evidence set forth above has produced a conviction that the positivefactors favoring accretion outweigh the negative ones and accordingly it is found thatthe appropriate unit of employees is that claimed by the General Counsel which is setforth above.The majority-representative status of Local 11 is established by meeting the require-ments of Section 8(f) set forth above, inasmuch as the parties stipulated both Marveland Rite-Way were engaged in the construction industry.B. Respondent's asserted 10(b) defenseJames Bernoudy executed the collective-bargaining agreement with District 50 morethan 5 months preceding the 6-month statutory limitation period set forth in Section10(b) of the Act, which specifies ". . . no complaint shall issue based upon any unfairlabor practice occurring more than six months prior to the filing of the charge withthe Board...." The General Counsel concedes that the execution of the contractby Respondent with District 50 is time-barred, for the purpose of establishing anunfair labor practice.The question remaining with respect to the effect of the District50 contract is whether the enforcement and maintenance of it within the permissibleperiod can be a basis for finding unfair labor practices.Respondent relies entirelyupon theBryancase,supra,contending the allegations of unfair labor practices aretime-barred.Before setting forth statements by the Supreme Court in theBryancasewhich are regarded as pertinent, it is noted that theBryancase involved a situationwhere the union and the employer executed a collective-bargaining agreement at atime when the union did not represent a majority of the employees. This agreementcontained a union-security provision and the Board held that the enforcement of thiscontract, illegal at its inception beyond the 6-month statutory period, was an unfairlabor practice.The majority opinion of the Supreme Court rejected this view and,* Insofar as pertinent here, 8(f) provides:(f) It shall not be an unfair labor practice under subsections(a) and(b) of thissection for an employer engaged primarily in the building and construction industrytomake an agreement covering employees engaged(or who, upon their employment,will be engaged)in the building and construction industry with a labor organizationof which building and construction employees are members(not established, main-tained, or assisted by any action defined in section 8(a) of this Act as an unfairlabor practice) because (1) the majority status of such labor organization has notbeen established under the provisions of section 9 of this Act prior to the making ofsuch agreement,or (2) such agreement requires as a condition of employment, mem-bership in such labor organization after the seventh day following the beginning ofsuch employment or the effective date of theagreement,whicheveris later, or (3)such agreement requires the employer to notify such labor organization of opportunitiesfor employment with such employer,or gives such labor organization an opportunityto refer qualified applicants for such employment . . . . MARVEL ELECTRIC COMPANY479as indicated in the quotations following, held that since the proof of the unfair laborpractices within the 6-month statutory period depended upon events antedating suchperiod, this evidence could not be utilized in order to make the enforcement of anagreement lawful on its face an unfair labor practice (362 U S. 411, at 422) :The applicability of these principles cannot be avoided here by invoking thedoctrine of continuing violation. It may be conceded that the continued enforce-ment, as well as the execution, of this collective bargaining agreement constitutesan unfair labor practice, and that these are two logically separate violations,independent in the sense that they can be described in discreteterms.Neverthe-less, the vice in the enforcement of this agreement is manifestly not independentof the legality of its execution, as would be the case, for example, with an agree-ment invalid on its face or with one validly executed, but unlawfully administered.As the dissenting Board members in this case recognize, in dealing with an agree-ment claimed to be void by reason of the union's lack of majority status at thetimeof its execution,.. the circumstances which cause the agreement to be invalid existed onlyat the point in time in the past when the agreement was executed and arenot thereafter repeated.For this reason, therefore, the continuing invalidityof the agreement is directly related to and is based solely on its initialinvalidity, and has no continuing independent basis." 119 NLRB, at 516.In any realsense,then, the complaint in this case is "based upon" the unlawfulexecution of the agreement, for its enforcement, though continuing, is a continu-ingviolationsolely by reason of circumstances existing only at the date of execu-tion.To justify reliance on those circumstances on the ground that the mainte-nance in effect of the agreement is a continuing violation is to support a lifting ofthe limitations bar by a characterization which becomes apt only when that barhas already been lifted.Put another way, if the § 10(b) proviso is to be giveneffect, the enforcement, as distinguished from the execution, of such an agreementas this constitutesa suableunfair labor practice only for six months following themaking of the agreement.The contract between Respondent and District 50 is lawful on its face.Evidenceof circumstances existing at the time of its execution would fall without the 6-monthstatutory period.The factual distinction here is that there are two instruments exe-cuted by Respondent currently in effect.The District 50 contract executed subsequentto the Local 11 contract covering the employees in the same bargaining unit isunlawful by virtue of events established by this record within the 6-month periodpreceding the filing of the charge, as well as events without that period.The evidencerelating to the accreted unit thus reasonably falls within the rule recognized by theCourt at 416:It is doubtless true that § 10(b) does not prevent all use of evidence relating toevents transpiring more than six months before the filing and service of an unfairlabor practice charge.However, in applying rules of evidence as to the admis-sibility of past events, due regard for the purposes of § 10(b) requires that twodifferent kinds of situations be distinguished.The first is one where occurrenceswithin the six-monthlimitationsperiod in and of themselves may constitute, as asubstantive matter, unfair labor practices.There, earlier events may be utilizedto shed light on the true character of matters occurring within the limitationsperiod; and for that purpose § 10(b.) ordinarily does not bar such evidentiaryuse of anterior events.The extant District 50 contract in effect within the statutory period and which wasbeing maintained and enforced by Respondent is rendered unlawful because of itsconflict with the earlier agreement executed between Local 11 and Respondent.Theconflict is explained by the circumstances existing both before and during the 10(b)period establishing that the bargaining unit included in the Local 11 contract alsoincluded the employees of Rite-Way and that Respondent's conductinmaintainingand enforcing the District 50 contract was an unfair labor practice by reason of itsconflict with a lawful existing contract extant also within the 10(b) statutory period.Itmust be conceded there is some degree of uncertainty experienced in holding thefacts as set forth here are distinguishable from the ones in theBryancase.This uncer-tainty stems from the sentence of the Court in the quotation set forth belowas follows:Put another way, if the section 10(b) proviso is to be given effect, the enforce-ment,as distinguished from the execution of such an agreementconstitutes a775-692-65-vol. 150--32 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuable unfair labor practice only for six months following the making of theagreement.Taken alone this would rule out the utilization of the enforcement of the District 50agreement as a suable unfair labor practice because it was executed more than 6months prior to the filing of the charge.However, preceding that last quotation in the same paragraph,the Court also states:"In any real sense,then the complaints in this case are `based upon' the unlawful execu-tion of the agreement.For its enforcement,though continuing,is a continuing viola-tionsolely by reason of circumstances existing only at the date of execution.'[Empha-sis supplied.]The analysis attempted herein suggests that the unfair labor practice stemming fromthe maintenance of the District 50 agreement was not a continuing violation solely byreason of circumstances existing at the date of execution.The extant contract ofRespondent and District 50 and the factors supporting the accreted unit existed withinthe statutory period.This is a key factual distinction if the sense of the Court'sopinion is that the enforcement of an agreement executed more than 6 months priorto the 10(b) period cannot be proved unlawful if it necessitates exclusive utilization ofevidence antedating the 6-months period in order to prove its illegality.It is believeda fair reading of theBryanopinion limits its applicability as suggested.In light of these considerations the finding is here made that the enforcement of theDistrict 50 agreement within the statutory period is not prevented from constitutingan unfair labor practice by reason of its execution antedating the limitation period.It is appropriate to note that this record establishes unfair labor practices on thepart of Respondent without reference to the District 50 agreement.The two episodesinvolving the attempts of the representatives of Local 11 to have Respondent abideby its contractual obligations and the repudiation of such obligations by Respondent'srepresentatives not only violate the contractual obligation of Respondent with Local11 but constitute unilateral action on the part of Respondent affecting the workingconditions of employees in the unit found to be appropriate and are actions clearly inderogation of its bargaining obligation with Local 11.Similarly, the payroll recordof May 10, reflecting employees in the employ of Rite-Way who were not obtainedthrough Local 11,reflects further unilateral action on the part of Respondent inderogation of its obligation to bargain with Local 11,with respect to a change inworking conditions of employees in the unit.In the context of the events presented by this case, agreement is had with the con-tention of the General Counsel that the maintenance of the collective-bargaining con-tract with District 50 for employees then rightfully being represented by Local 11 isa violation of Section 8(a) (1) and(2) in that recognition to District 50 constitutedunlawful assistance from and,afterNovember 17, 1962,untilRespondent sold hisinterest in Rite-Way.Further,Respondent's contract with District 50, containinga union-security provision requiring membership in District 50, is a violation of Sec-tion 8(a)(1) and(3).Oilfield Maintenance Co., Inc., et al.,142 NLRB 1384.HI.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section II above, occurring in connec-tion with the operations of the Respondent described in section I above, have a close,intimate,and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.eIV.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices,itwillbe recommended that he cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.The record reflects that the Respondent divested himself of ownership and controlof Rite-Way sometime in December 1963.Those portions of the RecommendedOrder requiring remedial action on the part of Respondent will include the periodfrom November 17, 1962, until the date that Respondent sold his interest in Rite-Way.It having been found that the appropriate unit here consisted of the employees ofMarvel and Rite-Way, any conduct on the part of Respondent in unilaterally changingworking conditions operating to the detriment of the employees of Rite-Way isdeemed an appropriate subject for remedial recommendation.Itwill be recommended Respondent reimburse all employees on Rite-Way's payrollbetween November 17, 1962, and the date Respondent divested himself of his interestin Rite-Way for initiation fees, dues,or assessments paid by employees to District 50by reason of Respondent's contract with District 50 together with reimbursement for BEL-AIRDOOR,ETC.481any economic loss including loss of pay sufferedby Rite-Way employeesby reason ofRespondent's failure to accord them benefits of his contractwith Local 11.All suchreimbursements shall include interest at the rate of 6 percent per annum.Loss of payshall be computed in accordancewiththe formula prescribedin F. W.WoolworthCompany,90NLRB 289.AlthoughJamesBernoudy,Respondent,has divested himself of interest and controlof Rite-Way,it is deemedappropriateto include in the RecommendedOrder a pro-hibitionaimed at avoiding a repetition of similar action.Uponthe basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent James Bernoudy is engaged in commerce or in a business affectingcommerce within the meaningof the Act.2.Local11 andDistrict50 are labor organizationswithin themeaning ofthe Act.3.At all timesmaterial,Local11 has representedthe majorityof the employeesin the following-describedbargaining unit:All inside wiremen on constructionof Bernoudy,Respondent,and Rite-Way, whoperform all electricalconstruction,installment,or erectionwork and allelectricalmaintenance thereon, including the installationof all temporary power and lightwiring, the installation and maintenanceof all electricallighting, heatingand powerequipment,and the installation and connecting of all electronicequipment,includingcomputing machinesand devices,exclusiveof all otheremployees,office clericalemployees, guards,professionalemployees, and supervisors, as defined in the Act, con-stitute a single unitappropriate for the purpose of collectivebargainingwithin themeaning of Section9(b) of the Act.4.From and after November 17, 1962, Respondent has violatedSection 8(a)(1),(2), and(3) of theAct, by reasonof its contractual relationshipswith District 50.5.By refusingto honor the obligation imposed upon Respondent by its contractualrelationshipwith District 50 and by the statutoryrequirementsof good-faithbargain-ing, Respondent has engagedin unfair labor practices violatingSection 8(a)(1) and(5) of the Act.6.The aforesaidunfairlabor practices are unfair labor practicesaffecting com-merce within the meaningof the Act.[RecommendedOrder omitted from publication.]Bel-Air Door; Alhambra Metal Products,Inc.; and Tyre Mfg.Co., Inc.andBuilding Material&Dump Truck Drivers, LocalNo. 420, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandUnited Brother-hood of Carpenters&Joiners of America, Local530,AFL-CIO.Case No. 21-CA-5517.December 16, 1964DECISION AND ORDEROn September 28, 1964, Trial Examiner Eugene K. Kennedy issuedhis Decision in the above-entitled proceeding, finding that Respondenthad not engaged in the unfair labor practices alleged in the complaintand recommending that the complaint be dismissed in its entirety, asset forth in the attached Trial Examiner's Decision.Thereafter, theGeneral Counsel filed exceptions to the Trial Examiner's Decisionand a supporting brief.The Respondent filed an answering brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCullochand MembersLeedom and Jenkins].150 NLRB No. 49.